The plaintiff in error, hereinafter called defendant, was convicted in the county court of Tillman county on a charge of transporting whisky, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The information charges that defendant transported about one pint of whisky from some point unknown to another point in Tillman county. Only one witness was called for the state. He testified that at the time charged he saw a bottle fall out of the car in which defendant and a negro were riding. The defendant testified that he was driving along the highway and overtook the negro walking and gave him a lift in his car; that he had no whisky, and did not know that the negro had any. Defendant proved good character by a number of reputable citizens. The evidence is not of that conclusive character required to sustain a conviction.
The case is reversed.